DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim 1 was amended to recite that the controller is configured to a) control an operation of the substrate processing apparatus, b) when an instruction for changing the concentration is received, c) configured to calculate the liquid surface height, and the supply of the adjusting liquid into the processing tub on the calculated liquid surface height and a measurement value of the liquid-level meter. These limitations necessitated by the introduction of the prior art of Shindo et al (US 5,845,660).
	New claim 20 was also introduced to recite that the controller is configured to determine whether the concentration meter is out of order based on measurement value of the liquid level meter. This limitation was taken from claim 4 which applicant argues this limitation is not taught by the prior art of Higuchi et al (US 9,230,836). Note however that throughout Higuchi et al and especially  in col. 19 lines 13-58 where it taught that the reliability (whether data is abnormal/out of order/working properly) of the concentration meters CM1,CM2 as compared to the liquid level sensors PS1, PS2. See also the flow diagrams in Figs. 3-16 of Higuchi.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shindo et al (US 5,845,660).
Regarding claim 1:	 A substrate processing apparatus, comprising: a processing tub (processing vessel 342) configured to store therein a processing liquid in which a substrate (wafer W) is immersed to be processed, the processing liquid including a first component  (HF) and a second component (H2O/water)  having a boiling point (212 F/100C) higher than a boiling point of the first component (67.10F/19.5C) ; an adjusting liquid supply (valves and first controller 422) configured to supply an adjusting liquid configured to adjust a concentration of the second component in the processing liquid into the processing tub, the adjusting liquid including the first component; a controller (control section 420 which comprises controllers 421,422 and CPU 423) configured to control an operation of the substrate processing apparatus; and a liquid-level meter (detector 424) configured to measure a liquid surface height, wherein when an instruction for changing the concentration is received, the controller is configured to calculate the liquid surface height in the processing tub corresponding to the concentration after being changed based on a concentration difference between a set concentration after being changed and a set concentration before being changed, and the controller is further configured to control a supply of the adjusting liquid into the processing tub based on the calculated liquid surface height and a measurement value of the liquid-level meter. See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.

Regarding claim 3:	 The substrate processing apparatus of Claim 1, further comprising: a concentration meter (Infrared absorptance densitometer 388) configured to measure the concentration, wherein when maintaining the concentration, the controller is further configured to control the supply of the adjusting liquid into the processing tub based on a difference between a set value of the concentration and a measurement value of the concentration meter.  See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.

Regarding claim 5:	 The substrate processing apparatus of Claim 1, further comprising: a concentration meter (Infrared absorptance densitometer 388) configured to measure the concentration, wherein when a breakdown of the concentration meter is detected, the controller is further configured to stop the supply of the adjusting liquid into the processing tub based on a measurement value of the concentration meter and perform the supply of the adjusting liquid into the processing tub based on the measurement value of the liquid-level meter.  See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Higuchi et al (US 9,230,836).
The teachings of Shindo et al were discussed above.
Shindo et al fails to teach that the controller is configured to determine whether the concentration meter is out of order based on measurement value of the liquid level meter
Higuchi et al teaches a processing tub (treatment vessel 2) where the liquid supply can be adjusted by valves 30-32 and 40-48, and control unit 110. See Higuchi et al and especially  in col. 19 lines 13-58 where it taught that the reliability (whether data is abnormal/out of order/working properly) of the concentration meters CM1,CM2 as compared to the liquid level sensors PS1, PS2. See also the flow diagrams in Figs. 3-16 of Higuchi et al. The motivation to modify the teachings of Shindo et al with the teachings of Higuchi et al to consider the quality of the measurement of the concentration meters by comparing the data to the liquid level sensors and making the necessary adjustment to the concentration by adjusting the liquid supply. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the teachings of Shindo et al with the teachings of Higuchi et al to consider the quality of the measurement of the concentration meters by comparing the data to the liquid level sensors and making the necessary adjustment to the concentration by adjusting the liquid supply.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Mori (US 2006/0247803)
The teachings of Shindo et al were discussed above.
Shindo et al fails to teach that the concentration meter is specifically a manometer. The prior art of Mori teaches manometer 60 in [0063], [0074], [0087],  [0094] and level sensors 82a, 82b are used to detect parameters of the process fluid.  The manometer is used to detect the concentration of the components as the specific type of concentration meter as suggested by Mori in the apparatus of Shindo  et al.  The suggestion of using a manometer to detect concentration is to use it as alternative to the densitometer of Shindo et al or as addition to the densitometer of Shindo et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shindo et al with the manometer of Mori.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Lee et al (US 2014/0206110).
The teachings of Shindo et al were discussed above.
Shindo et al fails to teach that the concentration meter is specifically a refractometer.
The prior art of Lee et al teaches refractometer in [0049] are used to measure the concentration of a component in the etching solution.  The refractometer is used to detect the concentration of the components as the specific type of concentration meter as suggested by Lee et al in the apparatus of Shindo et al. The suggestion of using a manometer to detect concentration is to use it as alternative to the densitometer of Shindo et al or as addition to the densitometer of Shindo et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shindo et al with the refractometer of Lee et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hebert (US 8,287,751) teaches a system and method for providing a continuous bath wetdeck process. Adjusting the liquid supply as recited in col. 5 lines 25-32 using a control unit 245 and a concentration sensor see Fig. 3 and col. 6 lines 4-16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716